Citation Nr: 1036426	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-26 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied the benefit sought on appeal.

This claim was previously remanded by the Board in June 2006 and 
December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A January 2010 letter notified the Veteran that he had been 
scheduled for a hearing before a Veterans Law Judge of the Board 
of Veterans' Appeals in Washington, DC in May 2010.  In January 
2010, the Board received a response from the Veteran indicating 
that he did not wish to appear at a hearing and to please 
consider his case on the evidence of record.  Thereafter, in 
April 2010, the Board received a letter from the Veteran 
indicating that he lived in Puerto Rico and could not attend the 
appointment and referenced the date of his hearing in Washington, 
DC.  He added "I live in Puerto Rico so I can't attend ADICH 
appointment.  I hope you give me an appointment at the VA 
hospital in Puerto Rico.  I know that the hearing is important, 
but it must be in Puerto Rico.  I await your prompt response."

Based on the April 2010 hearing, the Board concludes that a 
remand is necessary to clarify whether the Veteran wants a travel 
board hearing in San Juan.  



Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to 
ascertain whether he desires a travel board 
hearing in San Juan.  Any requested hearing 
should be scheduled in accordance with the 
applicable procedures.  The Veteran must be 
provided with notice as to the time and place 
to report for said hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


